Citation Nr: 1205044	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-19 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case for further development in April 2009 and December 2009.

In a June 2010 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, and depression.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a March 2011 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.

The appeal is REMANDED to the RO.  


REMAND

Service connection for PTSD requires that there be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2011).  In addition, in cases involving claims of personal assault, evidence from sources other than the appellant's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2011).  

In this case, the Veteran contends that he feared for his life as a result of alleged improper discipline by a petty officer and he claims that his "whole unit was against him" and that he received threats and was involved in a "physical fight."  The parties to the Joint Motion for Remand determined that the Veteran's allegations collectively indicate that his claim for PTSD was based on a personal assault.  

The Veteran has not been sent the necessary notice, in compliance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), that relates directly to his claim for service connection for PTSD.  The Board notes that the RO generally advised the Veteran of the evidence and information required to substantiate a claim for entitlement to service connection.  However, the Veteran should be specifically informed of the type of information or evidence necessary to substantiate a claim of service connection for PTSD, and which evidence VA would seek to acquire and which information or evidence the veteran was to submit.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That is especially important in claims for service connection for PTSD based on personal assault.  Notice of the kind of evidence that might corroborate the occurrence of a personal assault as noted in 38 C.F.R. § 3.304(f)(5) (2011) should be provided.  

Additionally, VA outpatient treatment reports dated through March 2010 are associated with the claims file and show treatment for mental health issues.  It is not clear whether any additional VA treatment records exist.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter and ensure that all notification actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully satisfied.  38 C.F.R. § 3.159 (2011).  Specifically, the Veteran should be told to submit detailed information regarding his claimed in-service stressor, including the dates, times, and locations of the claimed stressor, and the parties involved.  38 U.S.C.A. § 5103(a) (West 2002).  In addition, the Veteran should be informed that in cases involving personal assault, evidence from sources other than the service records may corroborate the Veteran's account of the stressor incidents.  38 C.F.R. § 3.304(f)(5) (2011).  He should be instructed regarding the specific types of evidence that may be used to corroborate personal assault.  

2.  Obtain any VA outpatient treatment reports dated since March 2010.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


